DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The applicant’s amendments and arguments have been carefully considered but are not found to be persuasive.

In particular, the applied prior art of Furey et al. (WO 02/45011 A1) directly teaches “removing a portion of the conductive material of the conductive trace from the substrate using a laser.”

See most notably figures 8 and 9 of Furey et al. and the accompanying discussions in the specification. For example, see page 4, lines 13-15 in Furey et al. and page 9, lines 16-20.

In figure 8 of Furey et al., portions A, B, C and D of conductive material have been removed by laser.

In figure 9 of Furey et al., portions B, C, D and E of conductive material have been removed by laser.

Thus the previously applied prior art teaches the newly added limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagajo et al. (EP 1 826 711 A1) in view of Wilkinson (US 2013/0206846), Furey et al. (WO 02/45011 A1) and Sakama et al. (EP 1 739 597 A2). Each of the non-US references is of record in the applicant’s information disclosure statements.

Yamagajo et al.  discloses (cf Figs 7,8 and paragraphs 37- 48) an RFID tag 700 comprising a conductive trace (antenna 102 and matching loop 110) formed on a film base 101 (substrate). An 1C 103 is formed on the film base 101 and connected to the conductive trace. In accordance with the dielectric constant of the material (of the item, e.g. rubber, plastic etc.) to which the tag 700 is to be connected, the length of the conductive trace (matching loop 110) is adjusted using a cutter or the like.

It follows that Yamagajo et al.  implicitly discloses a method for producing a radio frequency identification, RFID, tag 700, comprising:

determining a characteristic (e.g. length) of a conductive trace 102,110 on a substrate 101 to be incorporated into an item to configure a tag performance in view of at least one of a dielectric property (dielectric constant) of the item (e.g. plastic or rubber etc.);



Yamagajo et al. lacks in the following aspects:
i) a computing device performs the "determining" step; and

ii) the altering step is performed using a laser.

Concerning point i), it is noted that the relationship between the characteristic (e.g. length) of the conductive trace 110 and the dielectric property of the item is already known in Yamagajo et al. Hence, it would have been obvious for a skilled person wishing to automate the method of producing the RFID tag of Yamagajo et al.  to store this relationship in a memory of a computer and to program the computer to fetch the length information e.g. in a look-up table depending on the dielectric property (plastic, rubber etc.) of the item to which the tag is to be attached.

Concerning point ii), it is noted that the length of the conductive trace 110 in Yamagajo et al.  is altered using a "cutter or the like" (cf paragraphs 45, 46). The use of a laser (instead of the cutter) is considered to be an obvious choice in view of Furey et al. (cf Figs 7-9 and page 4, lines 

The motive for this substitution is that a laser cutter can be more precise and faster.

Claim 12 defines a system comprising features corresponding to the steps of claim 1. Thus, the rejection applied to claim 1 also applies to claim 12.

Wilkinson discloses (cf Fig 17 and paragraphs 92-95) a method of producing an RFID tag comprising obtaining (cf step 1702) a near-field-only RFID tag that does not function as a far field tag, forming a far field antenna by producing a conductive element and tuning it (cf step 1704) e.g. by trimming its length to account for the dielectric properties of the item to be tagged (cf paragraph 94). The method also includes coupling (cf step 1706} the near-field-only tag and the conductive element to the item so that the tag functions in both a near field and far field.

The amount of trimming of the conductive element is determined through testing.

It follows that Yamagajo et al.  discloses a method for producing a radio frequency identification, RFID, tag, comprising:



Wilkinson lacks in the following respects:
° i) a computing device performs the "determining" step;
° ii) the altering step is performed using a laser; and
° iii) the conductive trace is formed on a substrate.

Points i) and ii) are the same as points i) and ii) mentioned in above and are considered obvious for the reasons mentioned above.

Concerning point iii), it is noted that in the method illustrated in Fig 14 of the application (cf step 1408 and paragraph 131) the conductive trace (metal thread) is not formed on a substrate but is sewn into the item (cf step 1414). 
But then the item acts as a kind of substrate.



The dependent claims 2-11 and 13-22 do not appear to contain any additional features which, in combination with the features of any claim to which they refer, meet the requirements for non-obviousness. For example, the step of using a look-up table to determine tuning property of the item (cf claims 2 and 14) is seen in the table in figure 14 of Yamagajo et al.
----------
The characteristics of claims 3 and 15 are considered to be obvious in view of the length of the traces being modified by cutting in the primary reference of Yamagajo et al. The choice of the order of the steps in claims 4 and 5 is merely a matter of obvious design choice. The "flexible fluid resistive material" of claims 6 and 16 is suggested by the protective rubber material 15 of the RFID tag 1 of Sakama et al.  (cf Fig 1 and paragraph 18). Concerning claims 7,8 and 17,18, it is noted that most materials, such as the rubber of Sakama et al. , can be marked e.g. burnt by a laser. In both Yamagajo et al.  and Wilkinson, the initial characteristic e.g. length of the conductive trace when it is formed is different to the altered/trimmed i.e, determined characteristic. Hence, ciaim 9 is straightforward. Claims 10,11,13,21 and 22 define obvious ways of affixing the tag to the item. The flexible substrate of claim 19 corresponds to the film base 101 of Yamagajo et al.  (cf last sentence of paragraph 18) and the "applicator" for applying the conductive trace e.g. 110,102 to the substrate 101 is implicit in Yamagajo et al. With regard to claim 20, the substrate {film base 101 in Yamagajo et al. ) can be made of plastic (cf paragraph 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL A HESS/Primary Examiner, Art Unit 2876